DETAILED ACTION
This office action response the amendment application on 10/13/2021.
Claims 1, 4-6, 8-11, 14-16, and 18-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 05, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 05 October, 2021.  Claims 1, 5, 11, and 15 have been amended.  Claims 3 and 13 have been withdrawn from consideration.  Claims 1, 4-6, 8-11, 14-16, and 18-24 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 11, and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 10-11, 14-16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0124572), (“D1”, hereinafter), having an earlier falling date of Oct. 20, 2017 disclosures in provisional application 62/574954), and in view of Wu et al. (U.S. Patent Application Publication No. 2018/0359800), (“D2”, hereinafter), having an earlier falling date of June 07, 2017 disclosures in provisional application 62/516662). 
As per Claim 1, D1 discloses a communication method, comprising: 
sending, by a centralized unit (CU) to a distributed unit (DU) ([see, e.g., a Central Unit (CU) and Distributed Units (DU) disclosed, [0112], and Fig. 13B]), a user equipment (UE) context modification request ([see, e.g., sending an N4 session establishment and/or modification request to the UPF, which also send an SM context request message disclosed, [0176, 0182], and Fig. 13B, 23]).
D1 doesn’t appear explicitly disclose:
the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration and receiving, by the CU from the DU, the cell group configuration generated based on the full configuration indication. 
 However, D2 discloses the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration ([see, e.g., wherein the a first secondary cell group (SCG) configuration, the SCG configuration comprises a full configuration, [0051, 0067-0071], and Fig. 6]); and receiving, by the CU from the DU, the cell group configuration generated based on the full configuration indication ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D2, ¶ [0089]).
As per Claim 4, 14, D1 further discloses wherein the CU and the DU are comprised in one base station ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU), [0112], and Fig. 12-13]).

the CU is configured with a radio resource control (RRC) layer function, a service data adaptation protocol (SDAP) layer function, and a packet data convergence protocol (PDCP) layer function ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, [0112], and Fig. 12-13]).
As per Claim 5, D1 discloses a communication method, comprising: 
receiving, by a distributed unit (DU), a user equipment (UE) context modification request from a centralized unit (CU) ([see, e.g., a Central Unit (CU) and Distributed Units (DU) disclosed, [0112], and Fig. 13B]), wherein the UE context modification request comprises a full configuration indication ([see, e.g., sending an N4 session establishment and/or modification request to the UPF, which also send an SM context request message disclosed, [0176, 0182], and Fig. 13B, 23]).
D1 doesn’t appear explicitly disclose:
generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration; and 
sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration. 
However, D2 discloses the generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration ([see, e.g., wherein the a first secondary cell group (SCG) configuration, 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D2, ¶ [0089]).
 As per Claim 15, is the non-transitory computer readable medium (CRM) claim corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 15 is anticipated by CRM being performed by the method above and therefore is rejected under the same rational as claim 5.
As per Claims 6, 16, D1 appears to be silent to the instant claim, and however D2 further discloses further comprising: 
determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 

In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D2, ¶ [0089]).
As per Claims 10, 20, D1 further discloses wherein the DU and the CU are comprised in one base station ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU), [0112], and Fig. 12-13]), the DU comprises: a RLC layer function, a MAC layer function, and a PHY layer function ([see, e.g., the lower layers of the gNB may be located in Distributed Units (DU), [0112], and Fig. 12-13]), and
and the CU comprises: a RRC layer function, a SDAP layer function, and a PDCP layer function ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, [0112], and Fig. 12-13]).
As per Claim 11, D1 discloses a communication apparatus, comprising: 
at least one processor ([see, e.g., one or more processors 403, 0057], and Fig. 4]); and 

sending, by a central unit (CU) to a distributed unit (DU) ([see, e.g., a Central Unit (CU) and Distributed Units (DU) disclosed, [0112], and Fig. 13B]), a user equipment (UE) context modification request ([see, e.g., sending an N4 session establishment and/or modification request to the UPF, which also send an SM context request message disclosed, [0176, 0182], and Fig. 13B, 23]).
D1 doesn’t appear explicitly disclose:
wherein the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration; and receiving, by the CU from the DU, the cell group configuration generated based on the full configuration indication.  
However, D2 discloses the wherein the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration ([see, e.g., wherein the a first secondary cell group (SCG) configuration, the SCG configuration comprises a full configuration, [0051, 0067-0071], and Fig. 6]); and receiving, by the CU from the DU, the cell group configuration generated based on the full configuration indication ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]).  

As per Claim 22, D1 and D2 disclose the method according to claim 5, and D1 appears to be silent to the instant claim, and however D2 further discloses comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is received from the CU ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D2, ¶ [0089]).
As per Claim 24, D1 and D2 disclose the communication apparatus according to claim 15, and D1 appears to be silent to the instant claim, and however D2 further discloses further comprising: 
determining, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and
wherein the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is received from the CU ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D2, ¶ [0089]).

Claims 8-9, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of  Park et al. (U.S. Patent Application Publication No. 2019/0098529), (“D3”, hereinafter), having an earlier falling date of Sep. 28, 2017 disclosures in provisional application 62/564720). 
As per Claims 8, 18, D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN.  
However, D3 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D3, ¶ [0208]).
As per Claims 9, 19,  D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer.  

In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D3, ¶ [0208]).
As per Claim 21, D1 and D2 disclose the method according to claim 6, and D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.
However, D3 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, PSCell may be changed with a SCG change, [0172, 0192], and Fig. 6-7], see provisional page 17]). 

As per Claim 23, D1 and D2 disclose the communication apparatus according to claim 16, and Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.  
However, D3 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D3, ¶ [0208]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BERHANU D BELETE/Examiner, Art Unit 2468      

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468